First of all, Sir,
on behalf of the Government of the Republic of Angola and
on my own behalf, I congratulate Ambassador Insanally
48 General Assembly - Forty-eighth session
warmly on his unanimous election as President of the
General Assembly at its forty-eighth session. I am
convinced that his proven experience and dedication to the
noble ideals of our Organization constitute a secure
guarantee of the success of this session.
To Mr. Stoyan Ganev, his predecessor, I should like to
express my sincere gratitude for his exemplary and unselfish
manner of directing the forty-seventh session of the General
Assembly. The results we obtained during that session are
undeniable testimony to his valiant contribution in the search
for just and lasting solutions to the grave problems with
which we are confronted.
We are very pleased to welcome the new Members of
our Organization. Their admission confirms the universal
vocation of the United Nations at a time when its actions are
felt all over the world.
To the Secretary-General, Mr. Boutros Boutros-Ghali,
I also want to express my Government’s satisfaction at the
devotion and energy he has shown during the first year of
his difficult mandate, whose principal objective was the
constant search for adequate solutions to the problems that
afflict all mankind. We would not be wrong to say that
under his leadership concrete and decisive steps have already
been taken towards the resolution of certain issues that
seemed too difficult to resolve.
In this context we salute his efforts, within the
framework of the restructuring and revitalization of the
United Nations system, to give the system a new vitality in
the fulfilment of its mission. We also support the
mechanisms established for the prevention of conflict, as
explained in the report entitled "An Agenda for Peace",
whose sub-title includes the words "Preventive diplomacy".
My Government continues to support such initiatives and
commends the United Nations for the General Assembly’s
unanimous adoption of resolution 47/120 B at its forty-
seventh session on 20 September 1993.
Therefore, the restructuring and revitalization of our
Organization should include reform of the Security Council
so that it can respond to the realities of today’s world. We
understand that restructuring the Security Council -
specifically its enlargement - so that it can permit equitable
representation of all the regions of the globe is aimed at
guaranteeing greater representativeness, credibility and
efficiency. We think that the time has come for the defence
of peace and international security to be the responsibility of
all States.
Significant and far-reaching achievements have occurred
and are still occurring in international relations, after the end
of the East-West confrontation and the cold war. These
events are taking place in spite of the proliferation of armed
conflicts that put at risk the hope for peace and stability,
conditions that are indispensable for the promotion of
mutually advantageous international cooperation.
With the signing of the peace accords in Washington
between the Palestine Liberation Organization (PLO) and the
Government of Israel, a new era has opened up for the peace
process in the Middle East. My Government commends the
signing of these accords and hopes that the international
community will continue to work for the rights of all the
people of that region, in particular so that the opportunity for
the Palestinian people to live in peace and freedom will be
an irreversible reality.
Regarding South Africa, it was with great satisfaction
that we heard, in the speech by Mr. Nelson Mandela in this
Hall on 24 September 1993, the announcement of the
organization of free and democratic elections in April 1994
and the call for the lifting of the sanctions. We also
commend the creation of the Transitional Executive Council,
which will put an end to three centuries of white minority
domination. From this rostrum, my Government would like
to add its voice in support of all the initiatives that aim for
a peaceful and negotiated solution in South Africa for the
peaceful transition of power to the black majority.
In this context, my Government hopes that the
international community will remain vigilant in order to
deter any attempt by extremist groups to derail the present
democratic process, which will culminate in the
establishment of the right to one man, one vote, in South
Africa.
While there has been encouraging progress with regard
to the conflicts in the Middle East and apartheid, it is
unfortunate that the same is not true in relation to other
conflicts, such as those in East Timor, the former
Yugoslavia, some States of the former Soviet Union,
Somalia, Liberia and my own country. As a matter of fact,
these conflicts and civil wars continue daily to kill thousands
of human beings and to impede the social and economic
development of the countries involved. We should like the
international community, and the United Nations in
particular, to give more attention to the resolution of these
conflicts, on the basis of international justice and legality.
I should like to express our solidarity with, and
encouragement to, the Government of Mozambique and our
Forty-eighth session - 28 September l993 49
Mozambican brothers and sisters, so that they may, with
determination and patience, continue on the paths that will
lead that country to a lasting and peaceful solution within the
framework of the accords signed in Rome, whose
implementation should be scrupulously observed by all
interested parties, under the supervision of the United
Nations.
We welcome the positive signs which resulted from the
recent meeting regarding East Timor between the Ministers
of Foreign Trade of Portugal and Indonesia, under the
auspices of the Secretary-General.
We hope that this profitable dialogue will lead to a just
solution that takes into account the aspirations of the
Maubere people in accordance with the relevant resolutions
of the General Assembly and of the Security Council.
With regard to Western Sahara, my Government
supports the holding of the referendum on self-determination
for this Territory under the terms of the resolutions of the
Organization of African Unity and of the United Nations.
My Government also hopes that the existing obstacles will
be overcome as soon as possible.
There have lately been startling changes in the world
economic situation. This applies especially to third world
countries, particularly in Africa. In this regard, while we
witness almost linear economic growth in the developed
countries, a substantial decrease has been recorded in the
less developed countries.
The indebtedness and the debt servicing of the less
developed countries, together with the great decrease in the
prices of raw materials and the recession in the industrialized
countries, constitute the principal obstacle to their
development and to their full participation in the world
economy.
In summary, it may be said that the socio-economic
situation of the developing countries - in particular, the
countries of Africa - is alarming and requires the assistance
of international financial institutions.
Nevertheless, we are opposed to the doctrine that has
been termed the états en échec - the failed States - according
to which these countries are not able to resolve their
problems by themselves and, therefore, need new "tutors".
It seems to us important that certain political situations
that are a legacy of the past be revised with a view to
reaching agreement and reducing the great barriers that exist
and the mechanisms that jeopardize real cooperation for the
economic, technical and scientific advancement of the
developing countries. In this context, we propose a
restructuring of the mechanism of international management
for economic development and cooperation.
My Government shares the opinion that a successful
outcome to the forthcoming world conferences on economic
and social development and on population is of great
importance to the international community so that there may
be, at the highest level, an open and frank dialogue with a
view to finding the most equitable solutions to the most
diverse and burning issues concerning mankind: poverty,
hunger and malnutrition - in a word, "underdevelopment" -
that grip a great part of our planet.
I should like to refer also to the importance that my
Government attaches to environmental issues and the
attention that it pays to implementation of the
recommendations and decisions of the Rio Conference of
1992. In this context, the Government of Angola has
established the post of Secretary of State for the
Environment, whose purpose is to apply the
recommendations and decisions of the Rio Conference. In
addition, an inter-ministerial commission, with an essentially
consultative role, has been set up to study and follow closely
projects related to the activities of the United Nations
Economic and Social Council’s Commission on Sustainable
Development.
The promotion of and universal respect for human
rights remain the prerequisites for the strengthening of
international peace and security.
The Republic of Angola actively participated in the
World Conference on Human Rights, which was held in
Vienna, and supported the consensus view. Nevertheless,
Angola continues to believe that, in the broad sense, human
rights are universal. We believe that there must be no
selectivity in the observance of human rights. Nowhere
should human rights serve as a pretext for interference in the
internal affairs of sovereign States Members of the United
Nations.
The world and the United Nations have witnessed the
evolution of the political situation in my country in recent
years - in particular, since 1988. To make possible a better
understanding of the phenomena that have contributed to the
dramatic situation in Angola, allow me to provide a brief
historical overview.
50 General Assembly - Forty-eighth session
The Angolan Government is ever-conscious of the
intrinsic link between peace and socio-economic
development, not just for Angola but for all of southern
Africa. My Government took the initiative of presenting a
peace programme to the then Secretary-General of the
United Nations. This programme contained the principles
that culminated in the signing of the Accords in New York
in December 1988. We recall that these accords provided
for the withdrawal of Cuban soldiers from Angola and their
return to Cuba, as well as for the withdrawal of the apartheid
forces from Angolan territory and the implementation of
Security Council resolution 435 (1978) concerning the
independence of Namibia. At that time the international
community greeted with satisfaction the New York Accords,
which opened a new era in the relations between States in
that region.
With regard to the internal conflict in Angola, the
Government was aware of the fact that only domestic peace,
achieved through dialogue and political mediation, would
make possible the creation of a favourable framework for a
solution of the conflict. Apart from its own efforts, the
Government showed that it was sensitive to African
initiatives that sought to contribute to the restoration of
peace in Angola.
Thus it was that, in the framework of the Government’s
internal peace plan, we arrived in Gbadolite in June 1989.
Unfortunately, the Accords lasted only a short time because
UNITA’s friends and allies wanted a different solution. The
failure of the Accords was due essentially to bad faith on the
part of the head of UNITA.
In spite of this failure, the Angolan Government
continued to commit itself to economic and political reforms,
as well as to a negotiated solution of the conflict. It
continued to promote genuine national reconciliation, whose
fundamental purpose was to put an end to the conflict with
UNITA.
After New York and Gbadolite, peace negotiations
continued - the Portuguese Government mediating - and the
Bicesse Accords were signed on 31 May 1991. After a
period of 18 months, during which the Angolan people lived
in relative peace, the country’s first multi-party elections
were held on 29 and 30 September 1992.
As the Assembly is aware, the United Nations
considered these elections to be to be free and fair.
UNITA was not satisfied with the defeat that the
Angolan people had inflicted on it through the ballot-box,
and once again showed its Fascist character. It did not
hesitate to take up arms again to take power by force. It
resumed its previous role as a militarist organization
incapable of conforming to democratic rules.
Jonas Savimbi’s military option plunged our country
into a civil war that has caused incalculable loss of human
lives, the destruction of social and economic infrastructure
and the displacement of millions of citizens, with such
consequences as hunger, poverty, sickness and lack of proper
clothing.
As we stated in the Security Council on 15 September
1993, the situation in Angola is exceptionally tragic and
requires special attention from the international community.
Daily, thousands of people die as a direct or indirect
consequence of the war. Children, elderly people and
women are direct victims of these acts of war. We can
declare, without fear of contradiction, that the critical
economic and political situation in Angola today bears no
similarity whatever to the situation in Somalia, Bosnia,
Cambodia or any of the republics of the former Soviet
Union. It is our profound hope that peace will be restored
to those regions.
The international community seems insensitive to our
tragedy. It is as if the Angolan people were paying the price
for playing the democratic game. Indeed, how are we to
understand the curtain of silence that envelops my country?
A poor loser will not hesitate to defy the international
community with impunity unless it punishes him once and
for all. How can one explain that UNITA still maintains
offices in certain democratic countries and that some of its
officials are still received with great pomp by officials who
do not hide their aversion to totalitarianism and are the most
ardent defenders of human rights?
On behalf of the Government of the Republic of
Angola and of its martyred people, who are dying daily by
the thousands, I appeal to the United Nations and the
international community from this rostrum to help my people
and compel the UNITA leader, Jonas Savimbi, once and for
all to abandon his military adventurism and respect the will
of the Angolan people, as freely expressed at the ballot
boxes in September 1992.
Speaking to the Security Council last week during its
consideration of the evolving situation in Angola, we asked
ourselves how long that great organ, responsible for
international peace and security, would permit the leader of
UNITA to perpetrate with impunity heinous massacres that
Forty-eighth session - 28 September l993 51
shock the human conscience. These acts discredit and
dishonour the United Nations itself and the Security Council,
whose resolutions have been purely and simply ignored. We
would like to remind this Assembly that since the beginning
of the war in Angola in October 1992 the Security Council
has adopted 10 resolutions condemning UNITA and
demanding that it abandon the military option and resume
dialogue aimed at restoring peace.
Yet UNITA has met neither demand. Worse yet, in
reaction to Security Council resolution 864 (1993) of 15
September 1993, which provides for the imposition of
sanctions, UNITA leader Jonas Savimbi attempted once
again to dupe international public opinion and the Security
Council by declaring a false cease-fire and stipulating
conditions at variance with the spirit and letter of the
Bicesse Accords, the Abidjan Protocol and the electoral
results.
The truth, however, is quite different. Not only was the
unilateral cease-fire declared by UNITA not respected, but
we witnessed an increase in military operations throughout
our national territory. As a result, fighting in Kuito and
other regions has recently intensified in a desperate UNITA
attempt to reoccupy new areas and consolidate its position.
Moreover, by making new proposals outside the negotiating
framework, Savimbi revealed his obvious intention to ignore
the resolutions of the Security Council and seize power for
himself at any cost, including the death of hundreds of
thousands more Angolans. Savimbi does not want peace
without power. Savimbi only wishes to gain time.
Obviously, the Government of Angola cannot accept the
policy of fait accompli that UNITA wishes to implement by
proposing a cease-fire in situ. We believe that there is no
good will on UNITA’s part and that it does not wish to
establish dialogue to put a definitive end to the war. This
armed party is plotting a dangerous manoeuvre with the aim
of shirking its obligation to fulfil the Bicesse Accords and
the resolutions of the Security Council.
The United Nations has a great responsibility in the
Angolan process and must not be complacent as regards
UNITA. It is important that the prestige of this Organization
in the peaceful settlement of the conflict not be jeopardized
or challenged by the irreverence of the leader of a rebel
political organization. The Government of Angola, the
United Nations and the troika of observers of the Angolan
peace process have all fallen victim in succession to
UNITA’s bad faith over the past 12 months, a bad faith that
has characterized the behaviour of Mr. Savimbi in every
meeting held since the Namibe, Addis Ababa and Abidjan
meetings.
In Abidjan the Angolan Government bent over
backwards to be flexible. In spite of the involvement of the
United Nations Secretary-General’s Special Representative
and of the leaders of the delegations of the observer States,
UNITA did not sign the Protocol of Understanding which
was negotiated and agreed upon to lead to the establishment
of a complete cease-fire in Angola. We would like to point
out that President Houphouët-Boigny and his Minister of
Foreign Affairs have done their best in the search for a just
solution to the Angolan conflict. These efforts have not
been successful, due solely to the obstinacy of Mr. Savimbi,
who says "Yes" one day and "No" the next.
We therefore consider that it is crucial that the
international community identify the transgressor and move
vigorously against him in Angola in an act of justice towards
our people and Government, so that our hopes for the
establishment of democracy will not be frustrated in the
midst of the transitional process currently taking place
throughout the world. We want a lasting peace based on
viable conditions for reconciling all Angolans.
In that context, my Government proposed, on 22
September 1993, the following conditions to resolve the
post-electoral crisis caused by UNITA.
First, UNITA must withdraw its military forces from
the areas they occupied illegally following the multi-party
elections held on 29 and 30 September 1992, and must then
observe the cease-fire under the terms of Security Council
851 (1993) of 15 July 1993.
Secondly, after the declaration of a cease-fire,
humanitarian assistance should be implemented and the
urgent evacuation of the wounded, sick, interested persons
and foreigners accomplished.
Thirdly, UNITA must accept fully and unequivocally
the validity of the Bicesse Accords and the results of the
election held in September 1992.
Fourthly, UNITA must respect the legislation produced
by the instruments of sovereignty established by the
elections.
The Angolan Government reiterates its willingness to
resume negotiations as soon as the conditions for those
negotiations have been established.
52 General Assembly - Forty-eighth session
In my statement to the Security Council on 15
September 1993 I alerted its members to the crimes
committed by UNITA against defenceless civilian
populations. These crimes range from the cold-blooded
murder of medical personnel and hospital patients, and the
hunting down and physical elimination of journalists, family
members of Government officials and UNITA dissidents to
the bombardment of cities by long-range guns and missiles.
I also had the opportunity to discuss the situation prevailing
in some regions of Angola, where, as in Kuito, the
population has had to eat the flesh of human corpses in
order to survive. UNITA has encircled Kuito for more than
eight months and does not allow humanitarian assistance to
be distributed to the population or allow foreigners to leave
the areas in which they found themselves when the war
resumed.
In Somalia, one warlord, General Mohammed Aidid,
has been labelled an undesirable person by the United
Nations. An international arrest warrant was issued for that
Somali leader. Several days ago the General Assembly
elected a group of international jurists whose mandate is to
judge those accused of war crimes allegedly committed in
the former Yugoslavia. And what is to be said of Jonas
Savimbi?
Are the crimes that are being committed in Angola
under Mr. Savimbi’s order not worse than those which the
United Nations has attributed to General Aidid or the crimes
that it intends to judge in the former Yugoslavia? The
murder of medical personnel and patients in hospitals; the
hunting down and execution of journalists; family members
of Government leaders and dissidents from UNITA, Jonas
Savimbi’s organization; the incineration of political
adversaries in huge bonfires; the indiscriminate
bombardment of cities with long-range guns and missiles;
and UNITA’s ties with the forces of apartheid - what does
all this mean? Are these not crimes against humanity?
The sanctions that the Security Council decreed and
which entered into force on 25 September constitute proof
of the commitment of the international community to the
Angolan conflict. We hope that these signs will be
honoured by Mr. Savimbi and his allies so that dialogue can
be resumed as soon as possible, on the basis of the Bicesse
Accords, the Abidjan Protocol and on fulfilment of
paragraphs 6 and 12 of Security Council resolution 851
(1993).
In conclusion, I should like once again, on behalf of the
Government of the Republic of Angola, to express our
profound gratitude for the wide range of support the
international community has provided to alleviate the
suffering of our people. We hope this assistance will
continue in an even more substantial way. We wish to pay
here a special debt of gratitude to the humanitarian
organizations and in particular the World Food Programme,
which, in spite of UNITA’s irresponsible and criminal
actions, has continued its operations, risking the lives of its
own personnel.
We express also our gratitude to the countries that in
diverse ways have given humanitarian assistance to the
people, who still are in need of it now.
Once again, I wish the President every success in the
work of the forty-eighth session of the General Assembly
and hope that its results will contribute to the strengthening
of international peace and cooperation.
